UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 12, 2010 ICON Leasing Fund Eleven, LLC (Exact Name of Registrant as Specified in Charter) Delaware 000-51916 20-1979428 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 100 Fifth Avenue, 4th Floor New York, New York10011 (Address of Principal Executive Offices) (212) 418-4700 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item7.01 Regulation FD Disclosure OnNovember 12, 2010, ICON Capital Corp., the manager of the Registrant, notified the registered representatives of the members of the Registrant that the Registrant’s distribution rate will change effectiveDecember 1, 2010 and that it will notify the Registrant’s members of this change in distribution rate via letter to the Registrant's memberswith the December 1, 2010 distribution.A copy of the notice to the registered representatives of the members, which includes a draft of the letter to the members, is attached as Exhibit 99.1. Item9.01Financial Statements and Exhibits (d) The following exhibit is furnished herewith: Notice to the registered representatives of the members, which includes a draft of the letter to the members of the Registrant, datedDecember 1, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ICON LEASING FUND ELEVEN, LLC By:ICON CAPITAL CORP., its Manager Dated:November 12, 2010 By: /s/ Michael A. Reisner Michael A. Reisner Co-President and Co-Chief Executive Officer
